J-S09037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANTHONY ALLEN KEYTON,

                          Appellant                     No. 1469 WDA 2014


      Appeal from the Judgment of Sentence entered August 28, 2014,
              in the Court of Common Pleas of Fayette County,
           Criminal Division, at No(s): CP-26-CR-0001993-2013


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED FEBRUARY 11, 2015

        Anthony Allen Keyton (“Appellant”) appeals from the judgment of

sentence imposed after a jury convicted him of theft by unlawful taking of

movable property pursuant to 18 Pa.C.S.A. § 3921(a), and the trial court

sentenced him to three (3) to twenty-four (24) months in prison. We affirm

on the basis of the trial court opinion.

        On September 5, 2014, Appellant filed a timely post-sentence motion

which the trial court denied on September 9, 2014. Appellant filed a timely

appeal.    Both Appellant and the trial court have complied with Pa.R.A.P.

1925.

        Appellant presents two issues for our review:

        1.   DID THE COMMONWEALTH FAIL TO PROVE THAT
        [APPELLANT] REMOVED TOOLS FROM THE KLONDIKE BLOCK
        WITH THE INTENT TO DEPRIVE THE LAWFUL OWNER OF HIS
        PROPERTY[?]
J-S09037-15


      2.   DID THE TRIAL COURT ERR IN DENYING [APPELLANT’S]
      POST SENTENCE MOTION FOR A NEW TRIAL AS THE VERDICT
      WAS AGAINST THE WEIGHT OF THE EVIDENCE BECAUSE THE
      JURY CONSIDERED ONLY [APPELLANT’S] PRIOR CONVICTION
      AND FAILED TO CONSIDER THAT [APPELLANT] BRIEFLY
      BORROWED THE TOOLS AND INTENDED TO RETURN THEM THE
      FOLLOWING AFTERNOON[?]

Appellant’s Brief at 7.

      After thorough review of the record, including the notes of testimony

from the August 6-7, 2014 jury trial, we find that the October 21, 2014

Opinion authored by the Honorable Joseph M. George, Jr., sitting as the trial

court, capably disposes of Appellant’s claims. Judge George has accurately

detailed the facts, with citations to the notes of testimony, and cited

prevailing legal authority applicable to Appellant’s claims, such that further

commentary by this Court would be redundant.          Accordingly, we adopt

Judge George’s October 21, 2014 Opinion as our own in affirming the

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                    -2-